The plaintiffs state of Connecticut’s and commissioner of environmental protection’s petition for cer*817tification for appeal from the Appellate Court, 22 Conn. App. 229, is granted, limited to the following issues:
Grace M. Dodier, assistant attorney general, in support of the petition.
Decided June 21, 1990
“1. Do the Connecticut courts have civil jurisdiction over the state’s Indian tribes and reservations?
“2. Does the state, as intervenor, have the right to appeal an Indian tribal dispute?”